                                                       November 9, 2018
                                                       10:00 a.m.
                                                       215
                                                       1300 Clay Street, Oakland, CA
                                                       94612




Case: 18-42125   Doc# 16-2   Filed: 10/03/18   Entered: 10/03/18 16:25:00   Page 1 of
                                          7
Case: 18-42125   Doc# 16-2   Filed: 10/03/18   Entered: 10/03/18 16:25:00   Page 2 of
                                          7
Case: 18-42125   Doc# 16-2   Filed: 10/03/18   Entered: 10/03/18 16:25:00   Page 3 of
                                          7
  EXHIBIT “1”




Case: 18-42125   Doc# 16-2   Filed: 10/03/18   Entered: 10/03/18 16:25:00   Page 4 of
                                          7
Case: 18-42125   Doc# 16-2   Filed: 10/03/18   Entered: 10/03/18 16:25:00   Page 5 of
                                          7
Case: 18-42125   Doc# 16-2   Filed: 10/03/18   Entered: 10/03/18 16:25:00   Page 6 of
                                          7
Case: 18-42125   Doc# 16-2   Filed: 10/03/18   Entered: 10/03/18 16:25:00   Page 7 of
                                          7
